DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/29/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 6-7, 11-13, 15-18, 20, 27-28 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 2019/0103407).
Regarding claim 1, Kim discloses, in at least figures 2, 3A, 3B, and related text, a semiconductor memory device comprising: 
a plurality of layers (L1/L2/L3, [35]) sequentially stacked on a substrate (100, [34]) in a vertical direction (D3, figures), each of the plurality of layers (L1/L2/L3, [35]) comprising a bit line (CL1, [35]) extending in a first direction (D1, figures) and a semiconductor pattern (SP, [36]) extending from the bit line (CL1, [35]) in a second direction (D2, figures) that traverses the first direction (D1, figures); 

a data storing element (DS, [54]) electrically connected to the one of the semiconductor patterns (SP, [36]), 
wherein the data storing element (DS, [54]) comprises: 
a first electrode (EL1, [45]) electrically connected to the one of the semiconductor patterns (SP, [36]); 
a second electrode (EL2, [46]) on the first electrode (EL1, [45]); and 
a dielectric layer (DL, [45]) between the first electrode (EL1, [45]) and the second electrode (EL2, [46]).
Regarding claim 2, Kim discloses the semiconductor memory device of claim 1 as described above.
Kim further discloses, in at least figures 2, 3A, 3B, and related text, a second horizontal portion (portion of CL2 on bottom surface of SP) extending from the vertical portion (portion of CL2 on side surface of SP) and facing a second surface (bottom surface of SP) of the one of the semiconductor patterns (SP, [36]), and the second surface (bottom surface of SP) of the one of the semiconductor patterns (SP, [36]) is opposite to the first surface (top surface of SP) of the one of the semiconductor patterns (SP, [36]).

Kim further discloses, in at least figures 2, 3A, 3B, and related text, the first horizontal portion (portion of CL2 on top surface of SP) overlaps the one of the semiconductor patterns (SP, [36]).
Regarding claim 6, Kim discloses the semiconductor memory device of claim 1 as described above.
Kim further discloses, in at least figures 2, 3A, 3B, and related text, a first impurity region (SD1, [36]) electrically connected to one of the bit lines (CL1, [36]); 
a second impurity region (SD2, [36]) electrically connected to the first electrode (EL1, [45]); and 
a channel region (CH, [37]) between the first (SD1, [36]) and second (SD2, [36]) impurity regions, and 
wherein the vertical portion (portion of CL2 on side surface of SP) extends through the channel region (CH, [37]).
Regarding claim 7, Kim discloses the semiconductor memory device of claim 6 as described above.
Kim further discloses, in at least figures 2, 3A, 3B, and related text, the channel region (CH, [37]) surrounds the vertical portion (portion of CL2 on side surface of SP).
Regarding claim 11, Kim discloses, in at least figures 2, 3A, 3B, and related text, a semiconductor memory device comprising: 

a gate electrode (CL2, [48]) extending through the plurality of layers (L1/L2/L3, [35]); and 
a data storing element (DS, [54]) electrically connected to the one of the semiconductor patterns (SP, [36]), 
wherein the gate electrode (CL2, [48]) comprises: 
a vertical portion (portion of CL2 on side surface of SP) extending through the semiconductor patterns (SP, [36]); 
a first horizontal portion (portion of CL2 on top surface of SP) extending from the vertical portion (portion of CL2 on side surface of SP) and facing a first surface (top surface of SP) of the one of the semiconductor patterns (SP, [36]); and 
a second horizontal portion (portion of CL2 on bottom surface of SP) extending from the vertical portion (portion of CL2 on side surface of SP) and facing a second surface (bottom surface of SP) of the one of the semiconductor patterns (SP, [36]), wherein the second surface (bottom surface of SP) of the one of the semiconductor patterns (SP, [36]) is opposite to the first surface (top surface of SP) of the one of the semiconductor patterns (SP, [36]).
Regarding claim 12, Kim discloses the semiconductor memory device of claim 11 as described above.

a second electrode (EL2, [46]) on the first electrode (EL1, [45]); and 
a dielectric layer (DL, [45]) between the first electrode (EL1, [45]) and the second electrode (EL2, [46]).
Regarding claim 13, Kim discloses the semiconductor memory device of claim 11 as described above.
Kim further discloses, in at least figures 2, 3A, 3B, and related text, the first horizontal portion (portion of CL2 on top surface of SP) overlaps the one of the semiconductor patterns (SP, [36]) that overlaps the second horizontal portion (portion of CL2 on bottom surface of SP).
Regarding claim 15, Kim discloses the semiconductor memory device of claim 11 as described above.
Kim further discloses, in at least figures 2, 3A, 3B, and related text, a first impurity region (SD1, [36]) electrically connected to one of the bit lines (CL1, [36]); 
a second impurity region (SD2, [36]) electrically connected to the data storing element (DS, [54]); and 
a channel region (CH, [37]) between the first (SD1, [36]) and second (SD2, [36]) impurity regions, and 
wherein the vertical portion (portion of CL2 on side surface of SP) extends through the channel region (CH, [37]).
Regarding claim 16, Kim discloses, in at least figures 2, 3A, 3B, and related text, a semiconductor memory device comprising: 

a semiconductor pattern (SP, [36]) extending in a second direction (D2, figures) that traverses the first direction (D1, figures), the semiconductor pattern (SP, [36]) comprising a first impurity region (SD1, [36]), a second impurity region (SD2, [36]), and a channel region (CH, [37]) between the first (SD1, [36]) and second (SD2, [36]) impurity regions, the first impurity region (SD1, [36]) being electrically connected to the bit line (CL1, [35]); 
a gate electrode (CL2, [48]) comprising a vertical portion (portion of CL2 on side surface of SP) extending through the channel region (CH, [37]) of the semiconductor pattern (SP, [36]) and a first horizontal portion (portion of CL2 on top surface of SP) extending from the vertical portion (portion of CL2 on side surface of SP) and facing a first surface (top surface of SP) of the semiconductor pattern (SP, [36]); and 
a data storing element (DS, [54]) electrically connected to the second impurity region (SD2, [36]) of the semiconductor pattern (SP, [36]), 
wherein the channel region (CH, [37]) surrounds the vertical portion (portion of CL2 on side surface of SP) of the gate electrode (CL2, [48]).
Regarding claim 17, Kim discloses the semiconductor memory device of claim 16 as described above.
Kim further discloses, in at least figures 2, 3A, 3B, and related text, the semiconductor pattern (SP, [36]) is spaced apart from the substrate (100, [34]), and 
the semiconductor pattern (SP, [36]) has a bar-shape extending in the second direction (D2, figures), when viewed in a plan view.

Kim further discloses, in at least figures 2, 3A, 3B, and related text, a second horizontal portion (portion of CL2 on bottom surface of SP) extending from the vertical portion (portion of CL2 on bottom surface of SP) and facing a second surface (bottom surface of SP) of the semiconductor pattern (SP, [36]) opposite to the first surface (top surface of SP) of the semiconductor pattern (SP, [36]).
Regarding claim 20, Kim discloses the semiconductor memory device of claim 16 as described above.
Kim further discloses, in at least figures 2, 3A, 3B, and related text, a first electrode (EL1, [45]) electrically connected to the second impurity region (SD2, [36]); 
a second electrode (EL2, [46]) on the first electrode (EL1, [45]); and 
a dielectric layer (DL, [45]) between the first electrode (EL1, [45]) and the second electrode (EL2, [46]).
Regarding claim 27, Kim discloses the semiconductor memory device of claim 2 as described above.
Kim further discloses, in at least figures 2, 3A, 3B, and related text, the one of the semiconductor patterns (SP, [36]) comprises a channel region (CH, [37]), and 
wherein the first (portion of CL2 on top surface of SP) and second (portion of CL2 on bottom surface of SP) horizontal portions of the gate electrode (CL2, [48]) are both configured to function as a gate of the channel region (CH, [37]).

Kim further discloses, in at least figures 2, 3A, 3B, and related text, the second surface (bottom surface of SP) of the one of the semiconductor patterns (SP, [36]) faces the substrate (100, [34]).
Regarding claim 30, Kim discloses the semiconductor memory device of claim 18 as described above.
Kim further discloses, in at least figures 2, 3A, 3B, and related text, the second surface (bottom surface of SP) of the semiconductor pattern (SP, [36]) faces the substrate (100, [34]).
Allowable Subject Matter
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 1 and 9 that recite “a first width of the first semiconductor pattern in the first direction is wider than a second width of the second semiconductor pattern in the first direction” in combination with other elements of the base claims 1 and 9.
Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 1-2 and 26 that recite “a first insulating layer and a second insulating layer that is spaced apart from the first insulating layer in the vertical direction, 
Claim 29 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 11 and 29 that recite “a first insulating layer and a second insulating layer that is spaced apart from the first insulating layer in the vertical direction, wherein the first and second horizontal portions of the gate electrode and one of the bit lines are between the first and second insulating layers” in combination with other elements of the base claims 11 and 29.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG-HO KIM whose telephone number is (571)270-0276. The examiner can normally be reached Monday thru Friday; 8:30 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONG-HO KIM/Primary Examiner, Art Unit 2811